DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. Patent Application Publication Number 2014/0350772) and Kikkawa et al. (“Kikkawa”) (U.S. Patent Application Publication Number 2002/0012325).
Regarding Claims 1, 16, 19, and 20, Saito discloses a controller area network (CAN) sleep diagnosis apparatus for a vehicle, the apparatus comprising: 
a CAN signal detector (Figure 1, item 102) configured to detect a CAN signal from a CAN (Figure 1, item 108, paragraph 0051) that connects a plurality of controllers (Figure 1, items 104); 
a CAN sleep diagnosis unit configured to diagnose whether the CAN enters a sleep state (paragraphs 0053, 0082, and 0112-0118).

a diagnosis unit configured to check the data stored in the memory and to diagnose a non-sleep state of the CAN.
In the same field of endeavor (e.g., ECU network configuration techniques), Kikkawa teaches a memory unit (Figure 2, item 45) configured to determine whether to store data received from the CAN (paragraph 0023; i.e., the Body Electronics Area Network [BEAN] protocol is used, however it would have been obvious to one of ordinary skill in the art to have used the CAN protocol instead) signal detector and the CAN sleep diagnosis unit depending on whether the CAN enters the sleep state and to store the data in a memory (Figure 2, item 48, paragraphs 0032 and 0034); and 
a diagnosis unit configured to check the data stored in the memory and to diagnose a non-sleep state of the CAN (Figure 7, item 5, paragraph 0047; i.e., it would have been obvious to one of ordinary skill in the art to have combined the embodiment of Figure 2, in which the abnormality information is stored in memory 48, with the embodiment of Figures 7 and 8, in which the abnormality information is simply transmitted to the diagnosis unit 5 for the purpose of assuring that the abnormality information is not lost in the event of power loss).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Kikkawa’s teachings of ECU network configuration techniques with the teachings of Saito, for the purpose of correcting a problem with a sleep mode of the CAN, thereby reducing the power consumption of the system (see Kikkawa, paragraph 0025).

Regarding Claim 2, Kikkawa teaches wherein the CAN signal detector is configured to detect the CAN signal and to generate a monitoring table including a list of N CAN signals (paragraph 0029).
Regarding Claim 3, Kikkawa teaches when diagnosing whether the CAN enters the sleep state, the CAN sleep diagnosis unit is configured to diagnose the CAN to enter sleep when the CAN sleeps before a time in which the CAN is maintained to be alive becomes greater than a predetermined time after the vehicle is turned off (paragraph 0032).

Regarding Claim 4, Kikkawa teaches wherein, when diagnosing whether the CAN enters sleep, the CAN sleep diagnosis unit is configured to diagnose that the non-sleep state of the CAN occurs when the CAN is maintained to be alive after a time in which the CAN is maintained to be alive becomes greater than a predetermined time after the vehicle is turned off (paragraph 0032).

Regarding Claim 5, Kikkawa teaches wherein, when diagnosing whether the CAN enters sleep, when the vehicle is turned off or a CAN controller is woken up and the vehicle is turned off, the CAN sleep diagnosis unit is configured to accumulate and measure a total alive maintenance time of the CAN until driving a timer to convert vehicle power into an on-state from an off-state, and to reset the timer when vehicle power is converted into the on-state from the off-state (Figure 2, item 47, paragraphs 0032-0033).

Regarding Claim 6, Kikkawa teaches wherein, when diagnosing whether when diagnosing whether diagnosis of whether the CAN enters sleep, when an alive time of the CAN is greater than a first 

Regarding Claim 7, Kikkawa teaches wherein the CAN sleep diagnosis unit is configured to set a time greater than the longest time of time consumptions of wireless update through an over the air update (OTA) of all controllers installed in the vehicle as the first predetermined time (paragraph 0032; i.e., the examiner takes Official Notice that over the air wireless updates in vehicles is a concept that is well known in the art).

Regarding Claim 8, Kikkawa teaches wherein the CAN sleep diagnosis unit is configured to set, as the first predetermined time, a time greater than the longest time of a time consumption of entry into a sleep mode after a sleep condition of each controller installed in the vehicle is satisfied and a time for which the CAN is maintained to be alive due to a function of a controller while the vehicle is parked (paragraphs 0034-0036; i.e., the vehicle is turned off).

Regarding Claim 9, Kikkawa teaches wherein, when diagnosing whether the CAN enters sleep, the CAN sleep diagnosis unit is configured to diagnose that the non-sleep state of the CAN occurs when a network management message value is alive at a time point at which an alive time of the CAN is greater than a predetermined time after vehicle power is converted into an off-state from an on-state (Figure 3, paragraph 0026).

Regarding Claim 10, Kikkawa teaches wherein, when diagnosing whether the CAN enters sleep, when the CAN enters sleep and then is woken-up or repeatedly performs wake-up and sleep after vehicle power is converted into an off-state from an on-state, the CAN sleep diagnosis unit is configured 

Regarding Claim 11, Kikkawa teaches wherein the wake-up counter is configured to be started from 0 as an initial value, to increase a count one by one when the CAN is waken-up after sleeping, and to be initialized with 0 when vehicle power is converted into the on-state from the off-state (Figure 2, item 47, paragraph 0032).

Regarding Claim 12, Kikkawa teaches wherein the memory unit comprises: a first memory (Figure 2, item 42) configured to store data received from the CAN signal detector and the CAN sleep diagnosis unit; a second memory (Figure 2, item 48) configured to store data corresponding to a CAN to be diagnosed to correspond to non-entry into sleep; and a memory control unit configured to store first data in the first memory when receiving the first data from the CAN signal detector, to receive second data corresponding to a CAN diagnosed to correspond to non-entry into sleep when the CAN sleep diagnosis unit diagnoses non-entry into sleep of the CAN and to store the second data in the first memory (paragraph 0029), and to copy the first and second data stored in the first memory to the second memory (paragraph 0032).

Regarding Claim 13, Kikkawa teaches wherein the first memory is a volatile memory (Figure 2, item 42, paragraph 0029; i.e., a random access memory [RAM]) and wherein the second memory is a non-volatile memory (Figure 2, item 48, paragraph 0032).

Regarding Claims 14 and 17, Kikkawa teaches wherein the memory control unit is configured to store a current value and a time measurement value of an initial CAN signal received from the CAN signal detector in the first memory (paragraph 0029); wherein, when the initial CAN signal is changed, the memory control unit is configured to store a current value and a time measurement value of the changed CAN signal in the first memory (paragraph 0032); and wherein, when the CAN sleep diagnosis unit diagnoses non-entry into sleep of the CAN, the memory control unit is configured to store the current value and the time measurement value of the CAN signal corresponding to the CAN diagnosed to correspond to non-entry into sleep and a list of controllers that do not enter sleep, in the first memory, and to copy all data stored in the first memory to the second memory (paragraphs 0032-0034).

Regarding Claims 15 and 18, Kikkawa teaches wherein the diagnosis unit is configured to check a history of transmission of a CAN signal corresponding to a CAN that does not enter sleep and a list of controllers that do not enter sleep stored in the memory unit, and to track a controller having a problem and a condition in which the problem occurs to analyze the problem (paragraphs 0032-0034).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186